DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,13-15, & 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 110678985 A)  in view of Kim (US Pub no 2019/0165207 A1)

Regarding claim 1, Zhang et al discloses a light emitting device(fig. 19b), comprising: a first LED stack(23); a second LED stack (33) disposed under the first LED stack(23); a third LED stack (43)disposed under the second LED stack(33)l pp 12, line 16; and a plurality of pillars(63) disposed adjacent to side surfaces of the first, second, and third LED stacks(23/33/43), the pillars including: a first pillar commonly electrically connected to the first, second, and third LED stacks(pp 20.lines 31-32); and a second pillar, a third pillar, and a fourth pillar electrically connected to the first, second, and third LED stacks(23/33/43), respectively(fig. 19b).
Zhang et al fails to teach  wherein the first, second, and third LED stacks have four corners, and the first, second, third, and fourth pillars are disposed near the four corners, respectively.
However Kim et al discloses an LED unit for displays wherein the  LED stacks have four corners, and the first(170), second(172), third(173), and fourth pillars (174)are disposed near the four corners, respectively(fig. 1a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Zhang et al with the teachings of Kim et al to provide a separation distance where the pillars are near the corners to provide a standardized distance based on how the light emitting devices are disposed.

Regarding claim 2, Zhang et al discloses further comprising: a first bonding layer (56)interposed between the second LED stack (23/33/43), and the third LED stack(43);
And a second bonding layer(58) interposed between the first LED stack (23) and the second LED stack(33)(pp. 16,line 29; lines 47-48).
Regarding claim 3, Zhang et al discloses wherein: each of the first, second, and third LED stacks(23,33,43) includes a first conductivity type semiconductor layer (23a)and a second conductivity type semiconductor layer(23b); the first pillar (63)is commonly electrically connected to the first conductivity type semiconductor layers of the first, second, and third LED stacks(23,33,43); and each of the second, third, and fourth pillars(63) is electrically connected to the second conductivity type semiconductor layers(23a,33a,43a) of the first, second, and third LED stacks(23/33/43), respectively(fig. 19b(pp. 14 lines 12-14).
Regarding claim 13, Zhang et al discloses wherein the first, second, and third LED stacks (23,33,43) are configured to emit red light, blue light, and green light, respectively(pp.13 lines 18-23).

Regarding claim 14, Zhang et al discloses  wherein the first, second, and third LED stacks (23,33,43) have a through-via free structure (fig. 19b).
Regarding claim 15, Zhang et al discloses all the claim limitations of claim 1 but fails to teach wherein the light emitting device has an external size  (pp 4, 20-21)but fails to teach 5 µm X5 µm or less.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve an external size of  5 µm X5 µm or less through routine experimentation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 

Regarding claim 18, Zhang et al discloses  (fig.19b) A display panel, comprising:
a circuit board(51) pp. 13 lines 45-46; and
a plurality of light emitting devices arranged on the circuit board(51), the light emitting
devices including: a first LED stack(23); a second LED stack (33)disposed under the first LED stack(23); a third LED stack (43)disposed under the second LED stack(33); and a plurality of pillars (63)disposed adjacent to side surfaces of the first, second, and
third LED stacks(23/33/43), wherein the plurality of pillars(63) includes a first pillar commonly electrically connected to the first, second, and third LED stacks(23/33/43), and a second pillar, a third pillar, and a fourth pillar electrically connected to the first, second, and third LED stacks, respectively(fig. 19b).
Zhang et al fails to teach  wherein the first, second, and third LED stacks have four corners, and the first, second, third, and fourth pillars are disposed near the four corners, respectively.
However Kim et al discloses an LED unit for displays wherein the  LED stacks have four corners, and the first(170), second(172), third(173), and fourth pillars (174)are disposed near the four corners, respectively(fig. 1a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Zhang et al with the teachings of Kim et al to provide a separation distance where the pillars are near the corners to provide a standardized distance based on how the light emitting devices are disposed.

Allowable Subject Matter
Claims 4-12,16,17,19 & 20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813